Citation Nr: 0030855	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-12 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disorder, currently rated as 10 percent disabling.

2.  Entitlement to an extension of a temporary total rating 
pursuant to 38 C.F.R. § 4.30, subsequent to January 31, 2000, 
based on surgery in a VA hospital in December 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from January 1972 to November 
1982.

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).  The veteran was awarded a temporary total rating under 
38 C.F.R. § 4.30 from December 17, 1999, through January 31, 
2000, by a rating action in January 2000.


REMAND

The veteran underwent an arthroscopy, partial medial 
meniscectomy and debridement of the left knee in a VA 
hospital in December 1999.  Subsequently, he was received 
follow- up VA outpatient treatment.  When he was seen in 
February 2000, the examiner noted "extend s.c. convalescence 
x 4 more wks."  However, it is unclear from the treatment 
record as a whole whether the examiner was considering only 
the left knee.  In March 2000, the same examiner noted that 
the veteran was unable to perform his duties as a prison 
guard as a result of problems with his knees and low back.  
There are no subsequent VA outpatient records in the claims 
file.  The Board is of the opinion that such records are 
necessary to decide both issues on appeal.  In addition, the 
veteran has not had a VA orthopedic examination of the knee 
since the surgery in December 1999. 

38 U.S.C.A. § 5103A(3) states that in the case of a claim for 
disability compensation, the assistance provided by the 
Secretary under subsection (a) shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096,____ (2000) (to be 
codified at 38 U.S.C. § 5103A) 

In view of the foregoing, this claim REMANDED for the 
following development:

1.  The RO should contact to veteran to 
ascertain whether he has received any 
treatment from a private physician for 
his left knee disorder since December 
1999, and if so, the RO should request 
copies of these records, after obtaining 
the necessary release.

2.  The RO should obtain copies of all VA 
outpatient records dated from March 2000.

3.  The RO should arrange for a VA 
orthopedic examination.  The purpose of 
the examination is to determine the 
current nature and severity of the left 
knee disability.  The claims folder must 
be made available to the examiner.  

The examiner should indicate if the 
veteran's service-connected left knee 
disability is manifested by recurrent 
subluxation, lateral instability, and/or 
limitation of motion.  The examiner 
should also indicate whether the left 
knee exhibits weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the knee is used repeatedly.  This 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups. 

4. The RO should readjudicate the 
veteran's claims.  The increased rating 
claim should be readjudicated in light of 
DeLuca and VAOPGCPREC 9-98 and 23-97.  If 
any action taken is adverse to the 
veteran, he should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




	(CONTINUED ON NEXT PAGE)






		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


